OPINION
Per CURIAM.
Five defendants, mechanic lien holders, appeal on questions of law from a judgment of the Court of Common Pleas finding that a mortgage of defendant, First Federal Savings & Loan Association, had priority over all appellants’ liens on property of defendant Bouse.
The questions of fact in this case were tried by the court of common pleas, and from the evidence that court made nineteen findings of fact and four conclusions of law. Since no bill of exceptions is before this court disclosing the evidence upon which the trial court based its findings we are unable to say that its findings are erroneous.
Finding of fact number five reads as follows:—
“The said note and mortgages were given in order that a mortgage to the Cleveland Trust Company in the amount of $16,236.44 on one parcel could be paid off and for the purpose of having the remainder of the mortgage proceeds used to improve the other parcel of land by the erection of a dwelling house thereon.”
*55In the absence of a bill of exceptions we can not disturb this finding of fact, which finding is binding upon this reviewing court. See Ralston v. Administrator of Charles C. Kohl, 30 Oh St 92.
Requests for additional findings of fact and conclusions of law made after the original findings were made and before the same were journalized we assume were properly refused because in the absence of a bill of exceptions we must assume that the whole subject was covered in the original -findings.
Judgment affirmed.
NICHOLS, PJ, GRIFFITH and PHILLIPS, JJ, concur.